Luke, J.
1. “Where one obtained and duly recorded a security deed in 1922, without notice of any kind of the existence of an unrecorded bond for title from his grantor to the same land dated in 1920, the former is entitled to priority in the distribution of the proceeds derived from the sale of such land. The same priority exists in favor of subsequent holders under duly recorded deeds as against a transferee of the bond, such transfer never having been recorded. The Court of Appeals erred in rendering a decision to the contrary.”
2. The foregoing ruling was made in this case by the Supreme Court, on certiorari (166 Ga. 727, 144 S. E. 278). Under that ruling the former judgment .of this court (38 Ga. App. 78, 142 S. E. 753) is vacated, and the judgment of the trial court is now

Reversed.


Broyles, G. J., and Bloodtcorlh, J., concur.